Determination of respondent New York City Housing Authority, dated April 22, 2009, which terminated petitioner’s tenancy on the ground of nondesirability, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Marcy S. Friedman, J.], entered February 19, 2010), dismissed, without costs.
The finding of nondesirability is supported by substantial evidence, including that 56 bags of crack cocaine, drug paraphernalia, a loaded handgun and four boxes of ammunition containing more than 150 rounds were recovered from petitioner’s apartment pursuant to a search warrant of which petitioner was the target. Although petitioner’s stepbrother, but not petitioner, was present in the apartment at the time the police executed the warrant, the evidence supported the conclusion that the drugs, drug paraphernalia, gun and ammunition were all in plain view in the apartment, and that petitioner violated the terms of the lease by allowing such activity in the apartment (see Harris v Hernandez, 30 AD3d 269 [2006]; Matter of Satterwhite v Hernandez, 16 AD3d 131 [2005]). Furthermore, while petitioner substantially caught up with the payment of arrears in rent, his chronic delinquency also provided grounds for the determination, notwithstanding his claim that public assistance was untimely in paying his rent (see Davis v Hernandez, 13 AD3d 90 [2004]).
Under the circumstances presented, the penalty of termination does not shock our conscience (see Harris at 269).
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Gonzalez, EJ., Tom, Andrias, Moskowitz and Freedman, JJ.